Citation Nr: 1716017	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stroke, including all neurovascular
complications, including right side numbness slurred speech, and two holes in
heart, claimed as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from September 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In March 2014 and March 2016, the Board remanded the Veteran's claim for additional development.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's had a repaired patent foramen ovale which existed prior to service.

2.  The Veteran's repaired patent foramen ovale did not undergo a chronic or permanent worsening during service, beyond the natural progress of the condition.


CONCLUSION OF LAW

The Veteran's residuals of a stroke are not the result of disease or injury incurred in or aggravated during active duty service nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Board remanded the claim to obtain any additional VA treatment records and obtain a supplemental VA medical opinion.  This was done, and neither the Veteran nor his representative asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Several VA examinations and opinions were obtained.  The most recent VA medical opinion was obtained in 2016 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinion obtained.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran submitted a claim of entitlement to service connection for a stroke and all residuals in November 2009.  The claim was denied in an August 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although service connection may be granted for diseases or injuries incurred in service, congenital or developmental defects are not subject to service connection because they are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c); see also O'Bryan v. McDonald, 771 F.3d 1376, 1379 (Fed. Cir. 2014).  A congenital defect may, nevertheless, be subject to superimposed disease or injury.  If, during an individual's military service, superimposed disease or injury does occur, service-connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.

A congenital or developmental defect is an abnormality or condition which is static and incapable of improvement or deterioration.  O'Bryan, 771 F.3d at 1381; see also VAOPGCPREC 82-90.  By contrast, a congenital or developmental condition that is progressive in nature, i.e. one that can worsen over time, is a "disease" rather than a "defect," and as such may be service connected if the disease is aggravated by service.  O'Bryan, 771 F.3d at 1380; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2014).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2016).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2016).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2016).

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2016).  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439   (1995).  

A review of the Veteran's service treatment reports reflects that neurologic evaluation and clinical evaluation of the Veteran's heart were normal at his November 1983 entrance examination.  The Veteran denied shortness of breath, pain or pressure in his chest, palpitations or pounding heart, and heart trouble on a report of medical history of form prepared in conjunction with the entrance examination.  The records do not reflect any complaints, findings, or treatment for a heart disability or a stroke.  At the Veteran's November 1987 separation examination, neurological evaluation was normal and clinical evaluation of the Veteran's heart was normal.  The Veteran denied shortness of breath, pain or pressure in his chest, palpitations or pounding heart, and heart trouble on a report of medical history of form prepared in conjunction with the separation examination.  The records from the Veteran's second period of service include a report of medical history form prepared in September 2004.  The Veteran denied neurological problems and pain or pressure in the chest and palpitation, pounding heart, or abnormal heartbeat.  The Veteran was treated for migraine headaches on several occasions during his periods of active service.    

In October 2005, the Veteran presented with right sided numbness with a headache and was diagnosed as having a transient ischemic attack (TIA).  A magnetic resonance imaging (MRI) revealed a small old cortical infarct in the right parietal lobe; an old small infarct in the left cerebellar hemisphere posteriorly; and a tiny lacunar infarct in the left thalamus.

At a June 2010 VA examination, the Veteran was diagnosed with a cerebrovascular accident (CVA) with no apparent residuals in October 2005, a repaired patent foramen ovale (PFO), and mitral valve prolapse with mitral regurgitation.  The examiner indicated that the "holes in heart" (patent foramen ovale) is a congenital condition which is not likely to be caused by active service.  The examiner noted that it had been repaired.  The examiner reported that the Veteran's stroke incident in October 2005 occurred after the Veteran's release from active duty.  The examiner also noted that the CVA has no apparent residuals.  The examiner indicated that the October 2005 MRI showed findings of "old" infarcts which would likely be related to the same disease process that caused the October 2005 stroke.  The examiner indicated that the onset of the old infarcts is unknown and it is not possible to say whether they occurred before, during, or active service.  The examiner reported that migraine sufferers are believed to have an increased incidence of CVAs.  Finally, the examiner noted that PFO (which is the leading possible cause of the strokes) is a congenital condition and would not be attributed to military service.  

At a November 2012 VA examination, the examiner reviewed the Veteran's relevant medical history.   The examiner noted that there was no medical documentation indicating a definitive cause for the Veteran's TIA and the examiner could not resolve without resort to mere speculation whether the Veteran's headaches caused the TIA.  

At the October 2013 hearing, the Veteran testified that he suffered a stroke in October 2005.  He indicated that he was also advised that he has two holes in his heart.  

At an August 2014 VA examination, tests showed PFO and mitral valve prolapse with moderate mitral regurgitation.  It was indicated that paradoxical emboli from the PFO could have been cause of the CVA.  The examiner opined that the CVA is less likely as not caused by or a result of aggravated by his migraines.  The examiner noted that although, there was some confusion initially as to the etiology of the stroke, the Veteran was diagnosed as having an ischemic infarct (stroke) secondary to PFO, after referral to a neurologist.  This type of obstruction
refers to a blood clot.  The Veteran's treatment after stroke shows that he was placed on Coumadin and Plavix (both which are not necessary in migraine induced strokes) and that he was referred to a cardiologist and had a PFO repair.  The cause of the TIA was PFO, a congenital condition, which would not be attributed to military service.

In April 2016, another VA opinion was obtained from a VA clinician.  The examiner opined that the Veteran's PFO (which was the cause of the Veteran's strokes) is a congenital condition and is not attributed to military service.  The examiner's rationale was that a PFO is a hole in the heart that did not close the way it should after birth.  During fetal development, a small flap-like opening, the foramen ovale is normally present in the wall between the right and left upper chamber of the heart (atria).  The examiner also indicated that there was no superimposed disease or injury in connection with the congenital defect during service.  The examiner's rationale was that the Veteran had no heart disease and migraines are unrelated.  The examiner noted that there is clear and unmistakable evidence that the PFO is a birth defect and pre-existed service.  The examiner indicated that the core body of medical knowledge shows that PFO is a birth defect and associated with fetal heart development.  The examiner also opined that there is no evidence that the pre-existing PFO increased in severity in service.  The examiner's rationale was that the STRs are silent for any chest pain or heart disease.  The examiner concluded that the Veteran's PFO less likely than not increased in severity because of his active duty.  The examiner's rationale was that the Veteran was born with PFO and he had no problems in service with his heart.  The examiner noted that after the Veteran's discharge from service he had a stroke secondary to the PFO which was the natural progress of his condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a stroke, including all neurovascular complications, including right sided numbness, slurred speech, and two holes in heart, to include as secondary to migraine headaches. 

As an initial matter, the Board notes that the Veteran's PFO is a congenital condition in that it is progressive in nature, i.e. one that can worsen over time, and it is a "disease" rather than a "defect," and as such may be service connected if the disease is aggravated by service.  

The Board will next address whether the Veteran's pre-existing PFO was aggravated by his active duty service. 

As noted, the clear and unmistakable evidence of record reflects that the Veteran's PFO existed at his entrance to service as it is a congenital condition related to fetal development.  Consequently, the Board finds that the presumption of soundness does not attach to this disorder.  Nevertheless, service connection may be established if a PFO was aggravated by service.

The Board finds that the competent medical evidence of record supports the finding that the Veteran's PFO did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with a PFO.  The STRs do not reflect any complaints, findings, or treatment for any heart disability or cardiac symptoms at any time during service.  The April 2016 VA clinician indicated that there is no evidence that the pre-existing PFO increased in severity in service.  The examiner noted that there was no evidence of any treatment for or complaints relating to the Veteran's heart during service.  Moreover, there is no competent evidence to dispute this finding.  Consequently, there is no evidence of any chronic or permanent worsening of the PFO during service.  

Finally, with regard to the claim for service connection for strokes including all neurovascular complications as secondary to migraine headaches, in this case, the Veteran is not in receipt of service connection for migraine headaches.  As such, service connection may not be granted on a secondary basis.   

The Board acknowledges that the Veteran is competent to report his symptomatology after service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, although the Veteran contends that his stroke and neurovascular complications were aggravated by his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the claimed stroke and neurovascular complications because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2016); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his stroke and neurovascular complications being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the 2016 VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's claimed stroke and neurovascular complications. 

The Board finds that the preponderance of the evidence is against a finding that the preexisting PFO underwent any permanent increase in severity beyond the natural progress of the disorder during the Veteran's service.  Therefore, service connection may not be granted for a stroke, including all neurovascular complications, including right side numbness slurred speech, and two holes in heart.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stroke, including all neurovascular
complications, including right side numbness slurred speech, and two holes in
heart, claimed as secondary to migraine headaches is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


